 THE NATIONAL CASH REGISTER COThe National Cash Register CompanyandEdward H.HuesmanN. C. R. Employees'Independent Union(The NationalCash Register Company)andEdward H. Huesman.Cases 9-CA-5167 and 9-CB-1630May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn February 18, 1970, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitled pro-ceeding, finding that Respondent Employer, The Na-tional Cash Register Company, and Respondent Un-ion,N.C.R.Employees' Independent Union, hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the Trial Examiner's Decision. Thereafter, theRespondents and the Charging Party filed exceptionsto the Trial Examiner's Decision, and the Respondentsfiled supporting briefs. The Charging Party then filedanswering briefs to the Respondents' exceptions andRespondent Union filed an answering brief to theCharging Party's exceptions. Respondent Union alsofiled a request for oral argument in response to whichthe Charging Party and the General Counsel filedmemoranda in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case,' and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, as modified below, and hereby or-ders that Respondent Employer, The National Cash'Respondent Union's request for oral argument is hereby denied as, inour opinion, the record, including the exceptions and briefs, adequatelypresents the issues and positions of the parties'E L Huston, as his name appears in "Appendix A," was identified atthe hearing as employee Elmer Houston581Register Company, its officers, agents, successors, andassigns, and Respondent Union, N. C. R. Employees'Independent Union, its officers, representatives, andagents, shall take the action set forth in the Trial Ex-aminer's Recommended Order.'In footnote 16 of the Trial Examiner's Decision, substitute "20" for"10" daysMember Fanning would make Respondent Company primarily liable andRespondent Union secondarily liable for the backpay owing to those em-ployees named in paragraphs A,2 (a) and B,2(a) of the Recommended Orderbecause the record demonstrates that those employees went to work withoutobtaining a picket line pass from the Respondent Union, as was their right,and it was Respondent Company's unlawful conduct of not allowing themto work without such pass that directly caused their failure to workTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M BOYLS, Trial Examiner: This case, initiated bycharges filed by Edward H Huesman on May 5, 1969, againstthe National Cash Register Company, herein called NCR orRespondent Employer, and N.C.R. Employees' IndependentUnion, herein called the Union or Respondent Union, respec-tively, and a complaint issued against said Respondents onJuly 30, 1969, was tried before me on October 13 and 14,1969, at Dayton, Ohio. The complaint, as amended at thehearing, alleges that Respondent Union violated Section8(b)(1)(A) and (2) of the Act by requiring all employees inthe unit who worked during a strike to pay over to the Uniona portion of the wages they earned and that RespondentEmployer violated Section 8(a)(1) and (3) of the Act by ac-quiescing in the Union's requirement and assisting it in itsenforcement Each Respondent filed an answer, denying thatithad engaged in the unfair labor practices alleged. Subse-quent to the hearing the General Counsel and the RespondentEmployer filed a brief. The Charging Party filed a memoran-dum which I have treated as a brief insofar as it is based uponfacts shown in the record. The Respondent Union filed nobrief.'Upon a consideration of the briefs and the entire record inthis case and on the basis of my observation of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT EMPLOYERRespondent Employer is a Maryland corporation, engagedat Dayton, Ohio, in the manufacture of accounting machines,cash registers, adding machines, and electronic equipment.During the year preceding the issuance of the complaint,which is a representative period, Respondent Employer hada direct outflow of its products valued in excess of $50,000,which it sold and shipped from its plants in Dayton, Ohio,to places outside the State of Ohio. On the basis of these facts,which are admitted, I find that Respondent Employer is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.'The Trial Examiner is informed that Charles S Bridge, counsel forRespondent Union, died subsequent to the time allotted for the filing ofbriefs190 NLRB No. 117 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE RESPONDENT UNIONRespondent Union is a labor organization within the mean-ing of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDA. Issues PresentedThis novel case presents the issue whether a striking unionwhich iswillingto permit certain strategic workers in thebargaining unit to continue their work during the strike canlawfully require those workers-as a condition to being givenpassespermitting them to go through the picket lines to work-to agree to pay over to the Union a portion of their wages.As will hereinafter appear, I have found that the Unionviolated Section 8(b)(1)(A) of the Act by placing this condi-tion on the right of employees, whether Union or nonunion,to work during the strike and that the employer has violatedSection 8(a)(1) of the Act by cooperating with the Union inenforcing this unlawful condition of employment.As a part of the remedy for unlawfully depriving someemployees of employment during the strike and unlawfullycausing others to contribute part of their wages to the Unionfor the privilege or working, the Charging Party has re-quested that any sums of money ordered paid to make theemployees whole shall bear interest at the rate of 8 percentper annum. For reasons hereinafter stated in the section enti-tled "The Remedy," this request has been denied.B.The Evidentiary FactsThere is no substantial dispute regarding the relevant facts.NCR's operations in Dayton are carriedon in acomplex of33 buildings and 2 or 3 satellite locations, where about 20,000employees work. About 14,000 of theseare in a bargainingunit represented by Respondent Union. During the course ofcontract negotiations between NCR and the Union, many ofthe employees on November 18, 1968, walked out on strike.This strike, though unauthorized in the beginning,was au-thorized by the Union on the night of November 18. Noemployees in the bargaining unit reported for work the nextday.A small portion of the work performed by NCR is pursu-ant to contracts with the United States Government in con-nection with defense projects.' Each of those contracts con-tains aprovision requiring that NCR notify the Governmentof any actual or potential labor dispute which might delay theperformance of the contract On October 30, 1968, NCR,realizingthat its inability to reachan agreementwith Re-spondent Union on a new contract might result in a strike,gave the Government the notice required under its defensecontracts. Following the receipt of this notice and before thecommencement of the strike, representatives of the Govern-ment called upon representatives of NCR and the Union torequest that Military Division personnel be permitted to con-tinueworking should a strike occur. Both NCR and theUnion assured the Government representatives that eachwould cooperate to enable this type of work to continue.On November 19, representatives of the Union and NCRmet to implement their pledge that Military Division person-nel continue their performance of defense work. It was agreedthat the employees of that division would be requested toobtain a pass from the union hall in order to facilitate theirpassagethrough the picket lines without objections from thepickets.'Only about 134 of NCR's approximately 14,000 employees in the bar-gaining unitwork in the Military DivisionPursuant to this arrangement, supervisory personnel in theMilitary Division telephoned each employee under them thatthe Union had agreed that they could work during the strikeand explained the arrangement for obtaining a pass from theunion hall. Each employee was invited to report for work onthe following morning. The Charging Party and other Mili-tary Division employees who reported to the union hall fortheir passes, however, were told by union representativesdelegated to issue the passes or by other persons at the hallthat in order to obtain a pass, each employee had to sign adocument which recited:In recognition of the fact that I am being permitted bythe NCR-EIU to work on my job at NCR during theperiod of time that an authorized strike is taking place,and further recognizing that the Union's ExecutiveBoard has recommended that voluntary contributions beaccepted from all Union Members who are being permit-ted to work during this period, I hereby freely consentto pay one-third (33-1/3%) of my gross daily wagesduring this period, to the Union. In consideration ofsuch contribution, it is my understanding that I am tobe furnished authorization to cross the Union picketlinesfor the purpose of working at NCR during thisperiod, and that I am obligated to obtain from the Uniona new work authorization on or prior to Monday of eachweek, for the duration of the strike.The decision that Military Division employees workingduring the strike would be required to agree to contribute tothe Union one-third of their gross daily wages as a conditionto receiving a pass was made by Union President Withrowand Union Secretary Taylor, and approved by the Union'sExecutive Board, prior to November 19 but no mention ofthis decision was made to any representative of RespondentEmployer inarrangingfor thepassprocedure. The purposeof requesting contributions from employees working duringthe strike, as explained by Taylor, was to help finance thestrike and to appease members who might object to any em-ployees passing through their picket lines.' These, substan-tially,were the reasons assigned to some of the MilitaryDivision employees by union agents requesting their signa-tures on the contribution forms as a condition to receivingpasses.As the contribution agreement form indicates and as wasmade clear to some of the employees protesting against sign-ing the form, the Union did not intend to permit them towork during the strike unless they had passes and the Unionwould issue passes initially only to those who signed theforms and would renew the passes weekly thereafter only tothose who paid to the Union one-third of their wages receivedduring the preceding week. Statements made by union agentsto some of the employees who protested against signing theforms leave little doubt as to the coercive nature of the Un-ion's action. Thus, employee George R. Springer, who wasnot a union member and objected to signing the form, wastold by a unionagent dispensingthe forms, "Well, the agree-ment between the Company and the Union is that you can goto work. But you are not going to work without this pass.And you won't get the pass unless you sign this paper."Springer replied, "Well, all I was interested in was what didthe Company want," to which the union agent retorted:"Well don't worry about that. There are going to be some bigboys on that picket line." The conversation between Springerand the union agent was heated and undoubtedly heard by'On Jun 18, 1968, the union members had voted to amend the Union'sconstitution and by-laws to provide for a minimum fine of $25 for each timea member crossed the Union's picket line This provision was not appliedto any employee of the Military Division THE NATIONALCASH REGISTER CO.583other employees who were present in the crowded union hallfor the purpose of seeking passes.`Another nonmember of the Union,Huesman(the Charg-ing Party) and employees in a group with him who protestedagainst signing the form,were told by the union agents fromwhom they sought a pass that they had to sign the contribu-tion agreement"to get the pass in order to work"but that theunion agent did not care whether they went to work or notand even preferred that they not work. Still another nonunionemployee, Rankey, in seeking a pass from Union Agent Sturron November 19, protested that she was not a union memberand rebelled at having to pay the Union one-third of herwages. He replied that there were men on the picket line andsince she was drawing a paycheck,she was "going to pay."Although protesting to Sturr that the requirement was"blackmail,"she signed the contribution agreement form.Union Agent Robbeloth testified that after explaining to Mili-tary Division employees that the Union wanted to run thestrike with a minimum amount of trouble or violence and thatemployees with passes would be recognized as doing theirshare in the stnke effort by paying one-third of their wagesinto the strike fund, he told them that it was up to them"whether they worked or not."It is a fair inference from Robbeloth's testimony and fromthe other evidence summarized above that the Union meantto condition the nght of the employees to work upon theiragreement to make the contribution requested of them andthat the employees in general understood that they wouldprobably be physically prevented from crossing the picketlines to work if they did not agree-to pay the price exactedfor the pass.The Uniontreated members and nonmembers alike in ex-acting the pledge of one-third of their wages as the price oftheir right to work during the strike.' At least one employee,Don Kesinger, upon being told by his supervisor that theUnion was asking the wage contribution "in return for thepass," did not seek the pass and did not work during thestrike.A fewother employees who worked in a buildingwhich was not being picketed,reported for work withoutpasses during the first few days of the strike.In general,however,the employees did sign the contribution agreementform and worked for part or all or the duration of the strike,making the contribution required of them except with respectto wages received for the week beginning December 9 and thefirst 2 days of the following week. Word had reached em-ployees about December 15-before the time they had tomake payments to receive renewed passes-that a bargainingagreement had been reached between the Union and Re-spondent Employer and that union members would vote onits ratification on December 17. Among the employees whotestified,practically all assumed-correctly as it turned out-that they would not be checked for passes on Monday andTuesday, December 16 and 17, and could therefore workwithout making their contributions for the preceding weekand receiving passes for the week beginning December 16.6Robbleloth, one of the Union'sofficials, testifiedthat he heard theremark about "big boys" beingon the picket line but could not identify theperson inthe crowd who made theremarkAlthough Springerdid not knowthe name of the person who was seeking his signature on the contributionagreement form and issuing passes, it is a fair inference and I find that suchperson was one of the union agents assigned to that taskand that the Unionis responsible for his representation to Springer.The Unionwas operating under a unionsecurityagreement but someemployees,under whatunion counsel described as a "grandfather clause,"were not required to join and did not jointhe Union.The Union did not checkthe accuracy of the amountstendered by theemployees and had nocompany records from whichit could have ascer-tainedwhether theemployees were paying the agreed-upon sums TheLet us turn now to the evidence regarding RespondentEmployer's part in the implementation of the Union's plan.As already indicated, at the time Respondent Employernotified Military Division employees to report to the unionhall for passes, it did not know of the Union's intention torequire the signing of the wage contribution agreement as acondition to receiving a pass. It learned of this requirementonly when employees started calling their supervisors orCompany officials and informing them of the condition. Com-pany officials and supervisors assured the employees that ithad not known of or agreed to this condition for the passesand told each employee who called that the decision was upto him as to whether he would sign the document and cometo work.When Respondent's personnel director,Ross, learned ofthe Union's requirement,he called Union RepresentativesRobbeloth and Sturr and protested that the requirement wasa surprise to Ross and not a part of the agreement betweenNCR and the Union.The Union representatives explained toRoss, as they had explained to at least some of the MilitaryDivision employees,the Union's reasons for the requirement.During the next 2 days NCR management representativesreceived a number of reports of mass picketing,blocking ofentrances and violence at some of the plant entrances wherepickets were stopping employees and demanding to see theirpasses.Management representatives personally saw some ofthis violence.'On Friday, November 22, employees of the Military Divi-sion were told by their supervisors that the Industrial Rela-tions Department of NCR had decided that employees wouldno longer be permitted to work during the strike unless theyhad a union pass because NCR was afraid of possible vio-lence.Employees without passes were told to get a pass or gohome. Two employees, Springer and Lloyd Hill, who did notthen have passes and expressed an unwillingness to pay theprice for one,were sent home.Springer did not work for theremainder of the strike. Hill changed his mind about 2 weekslater,signed the wage contribution agreement and workedduring the remainder of the strike.Others went to the unionhall, signed the contribution agreement and worked for all orpart of the remainder of the strike.On November 23, the day after it sent home those em-ployees who refused to obtain union passes,NCR sought andobtained from the Common Pleas Court a temporary re-straining order which limited the number of pickets permit-ted at each entrance and forbade intimidation and harass-ment by the Union and its agents of persons seeking to enteror leave NCR property.C. Analysis and Conclusions1.Respondent Union's conductIt is not unusual for unions to work out with managementrepresentatives arrangements whereby certain maintenanceor other strategic services may be performed during a strike.Thisis sometimes done in the interest of both employees andemployers to safeguard the plant property or preserve andmaintain machinery and equipment so that employees mayresume work without undue delay upon the termination of astrike.Such arrangements made primarily in the interest ofthe immediate parties to the labor dispute as well as thosemade primarily in the national or public interest are com-Union, moreover,has made no attempt subsequent to the termination of thestrike on December 17 to collect the amounts which the employees hadagreed, but failed, to pay'It is not clear from the record whether some non-Military Divisionemployees were also attempting to work during the strike. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDmendable and should be encouraged.8 To the extent that aunion agrees that any employeesin the bargaining unit willbe permitted to work during the strike with itsblessings, itmay weaken the collective strength of its members and en-hance the ability of the employer to withstand its demands.To offset this disadvantage to the Union, the latter in someinstances has levied against those members it has willinglypermitted to work during the strikean assessmentto augmentthe strike fund. The levy of suchassessmentsagainst Unionmembers, collectible in the normal way in which assessmentsand fines are collectible, would not appear to be unlawful.N.L.R.B. v. Allis-ChalmersManufacturing Company,388U.S. 175;Youngstown Sheet and Tube Co.,130 NLRB 1295.Counsel for Respondent Union, in his opening statementat the hearing, asserted that the Union could lawfully havefined a member $25 for each time he crossed the picket lineto work during the strike and that its requirement that thoseworking during the strike agree to contribute to the Unionone-third of their grosswageswas surelya less severe meansof treating those employees than fining them. Assuming thata $25 fine against union members would have been lawful,this is not to say that the less severe penalty, even if exactedonly from its members, was legally permissible. The SupremeCourt held inN.L.R.B. v. Allis-Chalmers Manufacturing Co.,388 U.S. 175, that a full union member who has voluntarilyagreed to accept the obligations of union membership-asdistinguished from an employee who pays his dues only be-cause required to do so undera unionsecurityagreement-can lawfully be fined by his union for crossing a picket lineduring a strike even though court enforcement of the finerather than expulsion from membership for nonpayment maybe contemplated. Such union action would fall within theprotection of the proviso to Section 8(b)(1)(A) which protectsthe unionin itsright to prescribe its own rules with respectto the acquisition or retention of membership therein. TheCourt inAllis-Chalmers,however, made clear, as it had doneearlier inRadio Officers v. N.L.R.B.,347 U.S. 17, that unionaction taken to discipline its members must be insulated fromthe employees' job rights(Allis-Chalmersat pages 185 and206;Radio Officers Unionat page 40).We do not here have before us a case in which the Unionhas merely imposed a fine orassessmentequivalent to one-third of the wages earned by the Union member while work-ing during the strike, which fine or assessment is to be en-forced through court proceedings or by expulsion frommembership until the fine is paid. Indeed, we do not evenhave a fine or assessment confined to union members. Thecontribution sought by the Union was from union membersand nonmembers alike. Provisions for enforcing it were notby the normal means but rather by threats to prevent, andactual attempts physically to prevent, the employees fromworking. Instead of seeking to insulate the employees' jobrights from their organizational rights, Respondent Unionwas attempting to tie those rights together. As alreadypointed out, it was made clear to the employees by unionrepresentatives that they would have to obtaina passin orderto work and that they would not be issueda passunless theysigned the agreement to contribute to the Union one-third oftheir gross wages earned during the strike. That the Union'sconduct was coercive cannot be questioned. Some employees,though protesting the Union's requirement, signed the agree-ment in order to perform work which they deemed it theirduty to perform because of military needs or because theywanted to work. Others either refused to sign at all or did notsign until required by Respondent Employer to do so in orderto continue working.' A few, who were not checked for passesor who worked in buildings not being picketed, were able towork during the first few days of the strike without passes,but, following reports of increasing union violence and of aunion resolve not to let anyone into the plants who did notdisplay a pass, they, too, either ceased working or obtainedpasses. 10 To be sure, it was their employer's action on Novem-ber 22 which was immediately responsible for the decision ofthe employees in the latter group. But their employer, I amconvinced, took this position only because of the coercivepressures of the Union against the employees generally andin order to protect the employees from harm. Accordingly,the Union was responsible in a real sense for the actual coer-cion of all the employees in their right to refrain from engag-ing in a union activity and from assisting the Union. Thisconstituted a violation of Section 8(b)(1)(A) of the Act.2.Respondent Employer's conductIt is clear from the record that at the time RespondentEmployer agreed with the Union on November 19 to have itsMilitary Division employees drop by the union hall and pickup passes which would identify them as employees whowould be working during the strike with the Union's ap-proval, Respondent Employer had no knowledge of a deci-sion by union officials to attach any condition to the issuanceof the passes. No employee appears to have objected to goingto the union hall for the purpose of picking up such a passand there is no contention that the employer initially actedunlawfully when agreeing to a pass procedure.The General Counsel contends, however, and I agree, thatwhen Respondent Employer learned of the condition beingplaced by the Union upon the issuance of the passes, it hadan affirmative duty to take reasonable steps designed to insurethe employees that they could cross the picket line and workwithout having to pay a tribute to the Union for their exerciseof that right. Respondent Employer did inform the employeeswho protested to it that the wage contribution agreementform which the Union was asking them to sign was no partof the pass procedure agreed to by the Company. Director ofPersonnel Ross also called Union Representatives Robbelothand Sturr, expressed surprise at the Union's requirement andexplained that he "didn't understand that there was anythinglike this involved." Respondent did not, however, assure itscomplaining employees that they could work without passes;it did not offer to issue to them passes of its own which wouldidentify them as employees of the Military Division; nor diditprior to November 23 seek a temporary restraining orderagainst Respondent Union or take any other lawful steps toprotect its employees. Instead, until November 22, it merelyinformed them that the decision was theirs as to whether theyshould sign the contribution agreement and come to work.In this case, unlike inYoungstown Sheet and Tube Co.,130NLRB 1295, which Respondent Employer has cited in itsbrief, the employees who were called upon to work during thestrike had not unanimously agreed among themselves tomake strike contributions. It is the fact that Respondent Em-8Various means have been employed or advocated to accomplish thissalutary objective of minimizing the harmful effects of strike action to theimmediate parties involved as well as to the public See, e g,David BMcCalmont,"The Semi-Strike,"Industrial and Labor Relations Review,Vol 15, No 2,January 1962,United SteelworkersofAmerica AFL-CIO,anditsLocal UnionNo 586 (Inspiration ConsolidatedCopper Co),174 NLRBNo34,Youngstown Sheet andTube Co.,130 NLRB 1295'The following seven employees either did not work at all or worked onlypart of the time during the strike because of the unlawful condition imposedupon their right to work-George R Springer, Elmer L Houston, DonKesinger,LloydK Hill, Edward A Dunn, Saundra Mattes, and ElizabethJane Rankey10George R Springer,Richard D Hill, Robert V Petry, and Lloyd Hill THE NATIONAL CASH REGISTER COployer,after becoming aware of the Union's condition and toobjections by some of its employees,took no steps to assurethem that they could work without Union passes which madeRespondent's conduct in this case vulnerable from the firstday the Military Division operated following the strike. Byfailing to take reasonable steps to protect its employeesagainstRespondent Union'scoercive action against em-ployees unwilling to contribute to its strike fund,Respondentitself was guilty of interference with and restraint and coer-cion of its employees in their right to refrain from engagingin union activities and assisting the Union.SeeN.L.R.B. v.GoodyearTireand RubberCo.,129 F.2d 661,664 (C.A. 5);J.P.Florioand Co., Inc.,118 NLRB 753,756;Warehouseand DistributionWorkers Union,Local 207,118 NLRB 342,344-347.Regardless,however,of whether Respondent Employer'sfailure to act in protection of its employees'rights prior toNovember 22 is considered an unfair labor practice,it seemsclear to me that Respondent Employer,on and after Novem-ber 22,interefered with,restrained,and coerced its employeesin the exercise of their Section 7 rights when,with full knowl-edge of the unlawful condition placed by the Union on theissuance of passes,it rook the affirmative step of expresslyrequiring all its Military Division employees to obtain passesfrom the Union as a condition of their continuing employ-ment and sent those employees home who did not then havepasses.Whittlesea BlueCab Co.,162 NLRB 106;UnitedSteelworkersof America, AFL-CIO,and itsLocal Union No.586 (Inspiration ConsolidatedCopper Co.),174 NLRB No.34;Florence Brooks131 NLRB 756,enf'd. as modifiedsubnom. N.L.R.B. v. Food Fair Stores,307 F. 2d 3(C.A. 3).Respondent Employer,by thus cooperating with the Unionin requiring the Military Division employees to pay the Un-ion one-third of their gross earnings while working during thestrike,manifestly violated Section 8(a)(1) of theAct. TheGeneral Counsel contends that Respondent Employer wasalso in violation of Section 8(a)(3). The latter type of violationis not so clear.Respondent Employer's reason for capitulat-ing to Respondent Union's requirement of wage contribu-tions was undoubtedly,as it told the employees, its concernfor their safety. It is doubtful that Respondent Employer'sconduct,directed at union and nonunion employees alike,can be said to have necessarily had the effect of encouragingunion membership or good union membership so that proofof such motive is not required.RadioOfficersUnion v.N.L.R.B.,347 U.S. 17. I need not and do not, however,decide this issue and the corollary issue as to whether theUnion's conduct was in violation of Section 8(b)(2) of theAct, for any remedial order would be the same regardless ofwhether one or more of the provisions of the statute wereviolated.CONCLUSIONS OF LAW1.Respondent Union, by conditioning the right of em-ployees to go through picket lines to work upon the em-ployees' agreement to pay part of their wages to RespondentUnion, has restrained and coerced the employees of Respond-ent Employer in the exercise of their rights guaranteed underSection 7 of the Act, in violation of Section 8(b)(1)(A) of theAct.2.Respondent Employer, by at first acquiescing in Re-spondent Union's unlawful conditioning of the employees'right to work during the strike and later by expressly adopt-ing and enforcing Respondent Union's unlawful conditioningof the employees' right to work, has interfered with, re-strained, and coerced its employees in the exercise of theirrights guaranteed under Section 7 of the Act, in violation ofSection 8(a)(1) of the Act.5853.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYIthaving been found that Respondent Union and Re-spondent Employer have violated the statute, my Recom-mended Order will require that they cease and desist there-from and take certain affirmative action necessary toeffectuate the policies of the Act.Since by November 20, 1968, when employees of the Mili-taryDivision started to return to work,both RespondentUnion and Respondent Employer were violating the statutein connection with the requirement that those employeescontribute one-third of their wages to the Union,any remedyof this unfair labor practice should be the responsibility ofboth Respondents.It having been found that seven of these employees(listedin footnote 9,supra)who wished to work during the strikefailed to work at all or worked during only part of the strikebecause of their unwillingness to submit to the unlawful con-dition imposed upon them,my Recommended Order willrequire that Respondent Union and Respondent Employerjointly and severally make these employees whole for anylosses of pay suffered by reason of the unlawful conditionimposed upon their right to work during the period betweenNovember 20 and the termination of the strike on December17, less any sums earned by them at other employment duringthat period.The record shows that 133 employees whose names arelisted on General Counsel'sExhibit 2 contributed varioussums of money in the amounts shown on that Exhibit,totall-ing $15,351.45,to the Union during the strike pursuant to theunlawful wage contribution requirement.Since RespondentUnion was the recipient of this sum,my Recommended Or-der will require that Respondent Union shall be primarilyresponsible and Respondent Employer only secondarily re-sponsible for making these employees whole for the amountsthey unlawfuly required such employees to pay.'1The namesof these employees and the amounts due them are listed inAppendix A to this decision.The Charging Party has requested that,in the order to beissued,Respondents should be required to pay interest on thebackpay and contributions monies for which they are liableat the rate of 8 percent per annum rather than at the 6 percentnormally provided in Board orders. The General Counsel hasrequested that interest "shall be computed at a rate fullycompatible with current interest rates which the employeeswere subjected to solely because of said discrimination" buthas not named any specific rate as meeting this requirement.In 1962 when the Board,inIsis Plumbing&Heating Co.,138 NLRB 716, initiated the requirement that interest at therate of 6 percent be allowed on backpay awards, it did notspell out its reasons for fixing that rate. At that time and now6 percent was and is"clearly one hallowed by time."(UnitedStates v. Philmac ManufacturingCo.,192 F. 2d 517, 519(C.A. 3)). Itis now and has been for many years the "legal"rate(that rate applicable in the absence of a contract fixinga different rate) in the District of Columbia, where the Boardsits, as well as in a substantial majority of the 50 States 12 Itis the rate fixed by statute for underpayments as well as" Makela Welding, Inc. andKempWeldingInc,159 NLRB 964, enfdas modified, 387 F 2d 40 (C A6),NL.R.B. v. LexingtonElectric ProductsCo, 283 F 2d 54, 57-58 (C A 3),cert denied,365 U S 845" The 1970 edition of the Martindale-Hubbell Law Directory shows 6percent to oe the legal rate in all but 11 of the 50 States, including Ohio,where the unfair labor practices here involved arose In none is the legal rateas high a.,the 8 percent requested by the Charging Party 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverpayments of taxes to the United States Government (26U.S.C., Secs. 6601a and 6611) A federal statute also providesthat Federal District Courts may allow interest on their judg-ments at the rate permitted by the law of the State in whichthe judgment is rendered, which, in most instances, would beat 6 percent per annum (28 U.S.C., Sec. 1961)."During the present period of rising interest rates, when aperson might have to pay as much as 8 percent on a loan totide him over his period of unemployment or when he mightwell be able to obtain that rate on his money, the ChargingParty's request has some appeal." If the employee is truly tobe made whole for the loss of his wages, the amount ofinterest which his wages would have earned can arguably becounted as a part of the sum justly due him. Moreover, sincethe interest on backpay awards is not fixed by statute butappears, instead, to have been provided by the Boardprimarily as a means of attempting to compensate the em-ployee for the loss of the use of his money(Isis,at pages 718,720), I do not doubt the Board's legal authority to allow a ratewhich more accurately reflects the true loss to the employees.Nevertheless, I question the administrative feasibility ofany attempt by the Board to adjust the interest rates providedon backpay awards to the fluctuating money market and, onbalance, I do not believe it would effectuate the policies of theAct to attempt to make such an adjustment. In any event, Iam convinced that no such change should be effectuatedwithout careful consideration by the Board after the inter-ested parties have had an opportunity fully to present theirviews. No such opportunity has yet been afforded the partiesin this case. It is accordingly recommended that any moniesdue the employees here involved shall bear interest at the rateof 6 percentper annum,as provided in theIsiscase.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusions oflaw, and the entire record in this case, and pursuant to 10(c)of the National Labor Relations Act, as amended, it is herebyordered that:A. The Respondent Union, N.C.R. Employees' Independ-ent Union, its representatives, agents, officers, successors, andassigns, shall:1.Cease and desist from-(a)Conditioning the right of employees to go to workthrough a picket line upon theiragreementto pay part oftheir wages to Respondent Union.(b) In any like or relatedmanner restrainingor coercingemployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Jointly and severally with Respondent Employer, TheNational Cash Register Company, make whole the followingnamedemployees for any loss of wages suffered by thembetween November 20 and December 18, 1968, by reason ofRespondent Union's unlawful requirement that they pay itpart of theirwagesfor the privilege of working during thestrike, in the manner set forth in the section herein entitled"The Remedy":" It has been pointed out,however,that this statute relating to interestrecoverable on Federal District Court judgments has nothing to do with thequestion of whether prejudgment interest should be allowed as a part ofcompensation awarded to make the injured party wholeLouisiana & ArkRailway Co v Export Drum Co,359 F. 2d 311, 316-317 (C A5),Mont-gomery Ward and Co v Collins Estate, Inc.,268 F 2d 830 (C A 4)" SeeFederal Reserve Bulletin,No 1, Vol 56, Jan 1970George R. SpringerEdward A. DunnElmer L. HoustonSaundra MartesDon KesingerElizabeth Jane RankeyLloyd K. Hill(b) Reimburse the 133 employees whose names are listedin "Appendix A," in the amounts shown in said Appendix,for the sums unlawfully collected from them as a conditionof their right to work during the strike.(c) Post in conspicuous places at its meeting hall and in anyplaces where notices to its members are customarily posted,copies of the notice attached hereto marked "Appendix B.""Copies of said notice, to be furnished by the Regional Direc-tor for Region 9, shall, after being duly signed by RespondentUnion's representative, be posted immediately upon receiptthereof and be maintained by it for 60 consecutive days there-after.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Post at the same places and under the same conditionsas set forth above in (c) and as soon as they are provided bythe Regional Director, copies of the Respondent Employer'snotice marked "Appendix C."(e)Mail to the Regional Director for Region 9 signedcopies of Appendix B for posting by Respondent Employeras provided herein. Copies of said notice to be furnished bythe Regional Director shall, after being signed by RespondentUnion's representative, be forthwith returned to the RegionalDirector for disposition.(f)Notify the Regional Director for Region 9 in writing,within 20 days from the receipt of this Decision, what stepsRespondent Union has taken to comply herewith."B. The Respondent Employer, The National Cash RegisterCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from-(a) Acquiescing in, adopting, or enforcing any requirementthat employees who go to work for Respondent Employerthrough a picket line shall pay to Respondent Union a por-tion of their wages as a condition of their right to work duringa strike.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Jointly and severally with Respondent Union makewhole the employees named in paragraph A2(a) of this Orderfor any loss of wages suffered by them between November 20and December 18, 1968, by reason of the unlawful require-ment that they pay Respondent Union part of their wages forthe privilege of working during the strike, in the manner setforth in the section herein entitled "The Remedy."" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations be adoptedby the Board and become its findings, conclusions,and order, and all objec-tions thereto shall be deemed waived for all purposes In the event that thisBoard's Order is enforced by a judgment of a United States Court of Ap-peals, the words in the notice reading "Postedby Order ofthe NationalLaborRelations Board"shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "16In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notifythe RegionalDirector forRegion 9, in writing, within 10 days from the date of this Order,what stepsithas taken to comply herewith " THE NATIONAL CASH REGISTER CO.(b) If Respondent Union fails to do so, reimburse the 133employees whose names are listed in Appendix A, in theamounts shown in said Appendix, for the sums unlawfullycollected from them as a condition of their right to workduring the strike.(c) Preserve and upon request make available to the Boardor its agents, for examination and copying, all payroll andother records necessary or helpful in analyzing the amount ofbackpay and othersumsdue under the terms of this Order.(d) Post at its Dayton, Ohio, plants, in conspicuous placeswhere notices to employees are customarily posted, copies ofthe attached notice marked "Appendix C."" Copies of suchnotice, to be furnished by the Regional Director for Region9, shall, after being duly signed by Respondent Employer'sauthorized representative, be posted by it immediately uponreceipt thereof and be maintained by it for a period of 60consecutive days thereafter in conspicuous places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent Employer to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Post at the same places and under the same conditionsas set forth in'(d) above and as soon as they are forwardedby the Regional Director, copies of Respondent Union's no-tice herein, marked "Appendix B."(f)Mail to the Regional Director signed copies of "Appen-dix C" for posting by Respondent Union as provided herein.Copies of said notices to be furnished by the Regional Direc-tor shall, after being signed as provided above, be forthwithreturned to the Regional Director for disposition.(g)Notify the Regional Director for Region 9 in writingwithin 20 days from the receipt of this Order what stepsRespondent Employer has taken to comply herewith."APPENDIX AMilitary Division employees and portions of their wages con-tributed to N.C.R. Employees' Independent Union:Richard G. Chappel128.48Wayne Wright90.74Gene Straszheim80.56Donald Espy77.38Nolan Himes125.86Donald S. Canby152.67David Long65.16George E. Channell, Jr.148.47Charles Landreville134.20Darrel Byers91.74Earnest Middleton231.19Robert K. Johnson153.58Orris Smallwood112.45Anthony Mantia138.60Nelson E. Siders136.27Samuel Cook238.68James R. Taylor212.96Jack W. Williams273.73Jack B. Davis240.73Hugh B. Cramer145.70William Snyder88.44Clifford A. Young88.74Ned C. Graham131.74" See fn. 15,supra.1tSee fn. 16,supra.Jerry D. RogersRosemary CoxMarnorie M. HowellBetty G. RankeyKenneth ThomasRobert K. StatonKenneth K. CarmenFolster L. SheltonJack N. DaltonThomas SturrNancy L. CunnighamAlbert SimmonsHarold ChannellJoan SeekerWilliam MoyerRonald K. StickelmanHoward E. SmithDonald P. MoyerRobert A. KellerNikolai T. ZavadskyN. A. MozechukRandall WhitlockR. N. BeckmanChester L. FrashierL.W. BuchananReinhold C. SchneiderMary Lou KrohnD. G. DawsonWahere E. MeyhoferC. B. DyeR.W. LewisJ.R.MustaineWilliam E. DaviesDaniel GoetzS.N. MartesR. J. RathermanKenneth N. AllenClifford N. ClackJohn D. Perkins, Jr.James E. ThompsonWeldon A. Beverly, Jr.David L. HandwerkerR. L. SchmitzJack L. AdamsDennis M. FlaniganJames A. DenneyDavid R. WisecupEdward H. HuesmanL. D. LongstrethH A. MeyersJ.C.WilsonR. V. PetryJ.L.MetchnerJames L. CauppJoAnn (Thompson) GluberR. D. HillF. N. SeebergPaul S. CumminsG. R. SchwallieDon E. BeamJ.R. GillilandMarietta ElliottE. L. HustonThomas SilcottEvelyn S. Coleman587114.97139.00156.1649.0971.17269.70238.68238.68104.3711.08135.4180.39230.13107.10238.68137.23173.87104.06158.36158.1023.7623.28175.71201.80230.18204.2327.00175.62201.68162.60158.40185.8771.42193.9623.84181.4256.76128.1043.16186.88186.88169.06198.0096.37174.94202.66137.87155.33204.64147.80158.13139.33200.23138.8099.16139.3391.9590.70145.19114.2081.09145.0642.00172.8052.00 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. S. Hall155.10Roger Mears52.80Linda Rhoades83.41Jeanette Philipot71.39Anne E. Grabeman27.56Philemine Glover28.62Lina Fugate50.00John Banks115.22Virginia B. Hudson21.38J.D. Emery Miller34.56Maxine Wahl41.53Sarah E. Wilkins59.02James E. Cordray72.74Edward A. Dunn147.34M. L. Stockler75.61Gerald G. Hosbrook106.63George Matt162.75Michael Kraft177.34Donald L. Grier98.16Robert W. Bradford79.47R. A. Metzger119.34Ferne Hauser35.00Antonid Bishop25.12Walter Trimbach8.89Melba Zimmer48.98Dorothy Wright58.93Ambrose M. Rollins, Jr.46.25Dennis G. Peterman50.00Mary Bull59.00Thomas Medlar55.10IlkaMyers54.92Joyce Mussleman76.59Phyllis O'Keiffe67.17Mary N. McGloughlin58.83Frank Markunes40.20David Huddleson55.68L.K. Hill104.30J.B.Myers72.13Lanae Murrell59.34D. E. Wells74.02James L. Brown, Jr.37.60Lynda Michnik33.86Lawhita McCoy27.38Deborah S. Slater16.70Goerge R. Weatherley62.00APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT condition the right of employees to goto work through a picket line upon their agreement topay us part of their wages earned while working duringa strike.WE WILL NOTin any like or related manner restrainor coerce employees in the exercise of their rights guar-anteed under Section 7 of the National Labor RelationsAct.WE WILL, jointly and severally with Respondent Em-ployer, The National Cash Register Company, make theseven employees named below whole for any loss ofwages suffered by them while not working because of ourrequirement that they contribute to us a part of theirwages for the right to work during the strike:George R. SpringerEdward A. DunnElmer L. HoustonSaundra MartesDon KesingerElizabeth Jane RankeyLloyd K. HillWE WILL reimburse the 133 Military Division em-ployees from whom we collected part of their wagesduring the November and December, 1968 strike as acondition to their right to work during the strike.DatedByN.C.R. EMPLOYEES'INDEPENDENT UNION(Labor Organization)(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407, Federal Office Building, 550 Main Street Cincinnati,Ohio 45202, Telephone 513-684-3686.APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT acquiesce in, adopt, or enforce anyunion requirement that employees who go to work forus through a picket line pay to such union a portion oftheir wages as a condition of their right to work duringa strike.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the National La-bor Relations Act.WE WILL, jointly and severally with RespondentUnion, N.C.R. Employees' Independent Union, makewhole the seven employees named below for any loss ofwages suffered by them while not working during theperiod when they were being required, as a condition oftheir employment, to contribute a portion of the wagesthey would have earned while working during the strike:George R. SpringerEdward A. DunnElmer L. HoustonSaundra MartesDon KesingerElizabeth Jane RankeyLloyd K. HillWE WILL, if Respondent Union does not do so, reim-burse the 133 Military Division employees for the por-tion of their wages which they were required to payRespondent Union for the right to work during theNovember and December 1968 strike.THE NATIONAL CASHREGISTER COMPANY(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. THE NATIONAL CASH REGISTER CO.589Any questions concerning this notice or compliance with2407, Federal Office Building, 550 Main Street, Cincinnati,its provisions may be directed to the Board'sOffice,RoomOhio 45202, Telephone 513-684-3686.